--------------------------------------------------------------------------------

Exhibit 10.1



AMENDMENT TO REGISTRATION RIGHTS AGREEMENT


This AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered
into on January 31, 2020 and is effective as of the 31st day of December 2019 by
and between USA Technologies, Inc., a Pennsylvania corporation (the “Company”),
and Antara Capital Master Fund LP, a Cayman Islands exempted limited partnership
(the “Investor”).


Background


The Company and the Investor previously entered into a Registration Rights
Agreement dated as of October 9, 2019 (the “RRA”). As more fully set forth
herein, the parties desire to amend the RRA on the terms hereinafter set forth.


Agreement


NOW THEREFORE, intending to be legally bound hereby, the parties hereto agree as
follows:


1. Amendment.



 
(a)
In consideration of, and effective concurrently with the making by the Company
of, the Payment (as defined below) to the Investor, the RRA shall be amended to
delete Sections 2.01-2.07 thereof (the “Specified Provisions”).  From and after
the date hereof, the Specified Provisions shall have no further force or effect
whatsoever and shall be null and void, and neither the Company nor the Investor
shall have any further rights, obligations or liabilities thereunder.




 
(b)
Except as expressly set forth in this Agreement, the terms and conditions of the
RRA shall remain in full force and effect as originally written and amended by
this Agreement.  Upon the effectiveness of this Agreement, each reference in the
RRA to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of similar
import shall mean and be a reference to the RRA as amended hereby, and each
reference to the RRA in any other document, instrument or agreement shall mean
and be a reference to the RRA as amended hereby.



2. Payment. On or before January 31, 2020, the Company shall deliver to an
account designated by the Investor the sum of $1,223,410 (the “Payment”) in
immediately available funds. The Payment represents the agreed upon amount of
liquidated damages due or to become due to the Investor by the Company under
Section 2.02 of the RRA. The Payment consists of the following: $260,300 of
liquidated damages due under Section 2.02 of the RRA for each of the months of
November 2019 and December 2019; and $234,270 of liquidated damages to become
due under Section 2.02 of the RRA for each of the months of January 2020,
February 2020 and March 2020. The Payment is in full and final resolution of any
and all payments (including liquidated damages) due or to become due by the
Company to the Investor in respect of the Specified Provisions, and no further
sums, damages, or amounts are or will be owed or due or payable by the Company
to the Investor under or pursuant to the Specified Provisions. The parties
hereto acknowledge and agree that the amount of the Payment represents the
parties’ reasonable estimate of actual damages applicable and that the Payment
does not constitute a penalty.


1

--------------------------------------------------------------------------------

3. Entire Agreement. This Agreement constitutes the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof,
supersedes all prior and contemporaneous agreements, understandings,
negotiations and discussions, whether oral or written, of the parties, and there
have been no warranties, representations or promises, written or oral, made by
any of the parties hereto except as expressly set forth herein. Notwithstanding
the foregoing and for the avoidance of doubt, aside from the RRA (which is being
amended as provided herein), all of the terms and conditions of all other
agreements between or among the parties hereto or their respective affiliates
(including, without limitation, (i) the Stock Purchase Agreement between the
Company and the Investor dated as of October 9, 2019, (ii) the Non-Disclosure
Agreement dated as of September 30, 2019, as amended by a First Amendment
thereto dated as of November 12, 2019, and (iii) the Financing Agreement, dated
October 31, 2019, by and among the Company, its subsidiaries, the Investor and
Cortland Capital Market Services LLC and the related loan documents) shall, in
each case,  remain in full force and effect in accordance with their terms.


4. Binding Agreement.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto, as well as their respective heirs, personal
representatives, successors and assigns.


5. Waiver, Modification, etc.  Any party to this Agreement may waive any of the
terms or conditions of this Agreement or agree to an amendment or modification
to this Agreement by an agreement in writing executed in the same manner (but
not necessarily by the same persons) as this Agreement.  No amendment or
modification of this Agreement shall be binding unless in writing executed by
the party amending or waiving such term or condition of this Agreement.  No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar), nor
shall any waiver constitute a continuing waiver unless otherwise expressly
provided.


6. Governing Law.  This Agreement shall be construed in accordance with and
shall be governed by the laws of the State of New York without regard to any
conflicts of law rules which would require the application of the laws of any
other jurisdiction.


7. Counterparts.  This Agreement may be signed in two or more counterparts which
counterparts shall constitute a single, integrated agreement binding upon all
the signatories to such counterparts. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.


2

--------------------------------------------------------------------------------

8. Expenses.  Each party hereto shall pay its own expenses arising from this
Agreement and the transactions contemplated hereby, including, without
limitation, all legal and accounting fees and disbursements; provided, however,
that nothing herein shall limit or otherwise modify any right of the parties to
recover such expenses from the other in the event any party hereto breaches this
Agreement.


9. No Assignment. The Investor represents and warrants to the Company that
except as specifically provided herein, it has not sold, assigned, transferred,
conveyed or otherwise disposed of any interest in or to the RRA or the
Registrable Securities (as defined in the RRA), including any right to receive
liquidated damages under Section 2.02 thereof.


[Signature page to follow]


3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the date first above written.



 
USA TECHNOLOGIES, INC.
     
By:
/s/ Donald W. Layden, Jr.  
Donald W. Layden, Jr.,
 
Interim Chief Executive Officer and Chairman




 
ANTARA CAPITAL MASTER FUND LP
     
By:

Antara Capital LP,  
not in its individual corporate capacity,
 
but only as Investment Advisor and agent
     
By:

Antara Capital GP LLC,  
its general partner
     
By:
/s/ Himanshu Gulati  
Name: Himanshu Gulati
 
Title: Managing Member





4

--------------------------------------------------------------------------------